Citation Nr: 0322837	
Decision Date: 09/05/03    Archive Date: 09/11/03

DOCKET NO.  99-19 362	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for degenerative joint 
disease, right knee (claimed as a right knee condition).

2.  Entitlement to service connection for a left knee 
condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Gallagher, Counsel




INTRODUCTION

The veteran served on active duty from July 1955 to February 
1985.

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 1999 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, 
which denied service connection for degenerative joint 
disease, right knee, and for a left knee condition.

The Veterans Claims Assistance Act (VCAA), enacted in 
November 2000, emphasized VA's obligation to notify claimants 
what information or evidence is needed in order for a claim 
to be substantiated, and it affirmed VA's duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 
(West 2002).  Under certain regulations issued after 
enactment of the VCAA, and effective February 22, 2002, the 
Board had been conducting evidentiary development of appealed 
cases directly.  38 C.F.R. § 19.9(a)(2)(ii) (2002).  In 
Disabled Am. Veterans v. Sec'y of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003), however, the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) emphasized 
that the Board's is "primarily an appellate tribunal," and 
held 38 C.F.R. § 19.9(a)(2) to be invalid because, in 
conjunction with the amended regulation codified at 
38 C.F.R. § 20.1304, it purported to allow the Board to 
consider additional evidence without having to remand the 
case to the "agency of original jurisdiction" (AOJ) for 
initial consideration and without having to obtain the 
appellant's waiver.  Disabled Am. Veterans v. Sec'y of 
Veterans Affairs, 327 F.3d at 1346-47.

Prior to the decision of the Federal Circuit, the Board 
undertook additional development in this case.  That 
development has been completed, and the Board has granted 
service connection for degenerative joint disease of the 
right knee in the decision below.  Because the veteran's 
claim for service connection for a right knee condition has 
been granted, the benefit sought on appeal with regard to 
that claim has been granted in full.  Accordingly, regardless 
of whether the requirements of the VCAA have been met 
concerning this issue, no harm or prejudice to the appellant 
has resulted.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 
(1993); VAOPGCPREC 16-92.

The issue of service connection for a left knee condition is 
addressed in the remand order below.


FINDINGS OF FACT

1.  The veteran was involved in a helicopter crash in service 
in February 1982 in which he sustained a contusion injury to 
the right knee area with abrasions.

2.  The veteran currently has degenerative joint disease of 
the right knee, and this disability is likely the result of 
the injury to the right knee sustained in service in February 
1982.


CONCLUSION OF LAW

Degenerative joint disease of the right knee was incurred in 
active military service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for a disability that is 
the result of an injury or disease incurred in service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2002).  Service connection may be granted for any 
disease diagnosed after discharge when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

In this case, the veteran has claimed service connection for 
a right knee disability, alleging that it resulted from an 
injury to the knees which he sustained in a helicopter crash 
in service in 1982.

A notation in the veteran's service medical records, dated 
February 17, 1982, from an outpatient clinic of a service 
department hospital reflects that the veteran reported having 
been involved in a helicopter crash a few hours earlier.  He 
came in limping.  There were abrasions on the right knee and 
tenderness and stiffness over the right lower thigh area.  
There was no knee effusion, no motor sensory deficit, no 
vascular deficit.  The examiner noted that an x-ray of the 
right knee was negative for fracture or dislocation.  The 
assessment was contusion injury, right knee area, with 
abrasions.  Under "plan," the examiner noted "watchful 
expectation" and "may use crutches."

On an x-ray report of the right knee dated February 25, 1982, 
the examiner noted "trauma r[ight] knee-helicopter crash-
[increased] ecomosis-edema-limited [range of motion]."  
The x-ray showed no significant abnormalities.  

On a May 1982 examination report, the examiner noted a 
"scar" from "abrasion r[ight] knee."  There were no 
complaints or other findings relevant to the knees.  Clinical 
evaluation of the lower extremities was normal.

In December 1982, the veteran was seen for complaints of neck 
and head pain.  At this time, the examiner noted that the 
veteran had been involved in a helicopter crash in February 
1982 and had sustained "contusions [and] abrasions but 
[without] serious injury."

On the November 1984 separation examination report, the 
veteran reported a history of "bruised knees" in a 
helicopter accident in 1982.  The examiner recorded the 
veteran's further history of occasional swelling of the knees 
secondary to the helicopter accident.  Findings on 
examination of the knees were normal.

In August 1998, the veteran reported to a service department 
hospital with complaints of "bad knees" due to a helicopter 
crash.  He reported that the pain in the right knee was much 
worse than the left.  An x-ray of the right knee showed 
degenerative joint disease.  The veteran was seen again at 
the service department hospital for complaints of pain in the 
right knee in September 1998.

In July 2001, the veteran was seen in a VA outpatient clinic 
complaining of pain in both knees since 1982.  On examination 
of the extremities, there was crepitation on motion noted at 
the two knees.

On an April 2003 VA examination, the examiner noted the 
history reported by the veteran of having injured his knees 
in a helicopter crash in service in 1982.  Specifically, the 
veteran stated that, as the helicopter crashed, both his 
knees impacted with great force onto the metal back of the 
front seat.  The veteran also stated that, following the 
crash, he was momentarily paralyzed from the waist down and 
had to be carried out of the helicopter.  He reported that 
the paralysis cleared up in about three days, but his legs 
were massively bruised at the time and fluid had to be 
drained from the right knee.  He stated that he was able to 
walk in about two weeks and gradually the pain decreased.  
The veteran reported that the right leg was always worse 
affected than the left leg.  He stated that he currently 
experienced pain in the right knee approximately two or three 
times a week and somewhat less frequently in the left knee.  

The examiner noted that on inspection of the knees there was 
some periarticular thickening inferior to the right patella 
and pressure on this area produced pain.  There was no pain 
in either knee at rest but there was pain on movement.  The 
diagnosis was bilateral knee trauma resulting from a 
helicopter crash with continuing pain in the knees, 
particularly the right knee.

The examiner further noted that the claims file had been 
present at the time of examination and had been reviewed.  
The examiner specifically noted that certain findings had 
been derived "by studying the medical evidence in the claim 
file" including x-ray report  and the medical evidence 
studied.  The examiner stated that, although the immediate 
x-ray following the crash did not show abnormalities, the 
veteran was found to have degenerative joint disease on 
examination at the service department hospital in 1998.  The 
examiner indicated that an opinion as to whether a current 
disability of the knees was related to an injury in service 
would be rendered after x-rays were performed.  The 
examiner's diagnosis was degenerative joint disease, 
bilateral knees, likely post traumatic.

VA x-ray reports showed degenerative changes of both knees, 
described as "minimal" on the left.  The examiner noted 
that the helicopter crash had been described by history as 
causing significant soft tissue damage to both knees.  .  The 
examiner rendered the opinion that this trauma as likely as 
not caused internal derangement of both knees which 
subsequently led to the development of degenerative joint 
disease.  The examiner stated that the veteran reported no 
other injury to his knees since the helicopter crash.  The 
examiner concluded that it was unlikely that trauma of such 
magnitude as a helicopter crash could fail to lead to the 
subsequent deterioration of the joints involved.  The final 
notation was "Injury to both knees during helicopter crash, 
Germany 1982, with residual symptoms.

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the veteran.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994).  

In this case, the Board notes that the history provided by 
the veteran to the April 2003 VA examiner of his legs having 
been "massively bruised" in the helicopter crash and of 
fluid having to be drained from the right knee is somewhat at 
odds with the description of the severity of his injuries as 
documented in the service medical records contemporaneous 
with the accident.  Despite the inconsistency, however, 
between the veteran's description of the severity of the 
injury to the right knee in service and the description of 
that injury in the service medical records, the Board notes 
that an injury to the right knee was documented in service.  
Therefore, the Board finds, based on the evidence in the 
service medical records, that the veteran was involved in a 
helicopter crash in service in February 1982 in which he 
sustained a contusion injury to the right knee area with 
abrasions.

With regard to the evidence pertaining to whether current 
degenerative joint disease of the right knee is the result of 
the injury sustained to the right knee in service, the Board 
notes that it is unclear from the examination report whether 
the examiner noted the inconsistency between the veteran's 
description of the severity of his injuries in service and 
the documentation of the severity of those injuries in the 
service medical records.  The examiner noted that the 
helicopter crash had been described "by history" as causing 
significant soft tissue damage to both knees.  Nevertheless, 
the examiner stated that the claims file had been present at 
the time of examination and had been reviewed and that 
certain findings had been derived "by studying the medical 
evidence in the claim file."  Moreover, the Board notes that 
degenerative changes depicted on current x-ray reports are 
shown to be somewhat worse in the right knee than the left 
and the findings on recent examination reports pertaining to 
the right knee show a current level of disability that is 
somewhat greater than that shown on the left.  Therefore, 
based on this evidence and the opinion of the April 2003 
examiner that the trauma in service as likely as not caused 
internal derangement which subsequently led to the 
development of degenerative joint disease, the Board finds 
that the veteran currently has degenerative joint disease of 
the right knee and that this disability is likely the result 
of the injury to the right knee sustained in service in 
February 1982.  Accordingly, the Board concludes that 
degenerative joint disease of the right knee was incurred in 
active military service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2002).



ORDER

Service connection for degenerative joint disease of the 
right knee is granted.



REMAND

Unlike the right knee, the service medical records reflect no 
complaints or findings pertaining to an injury to the left 
knee in service.  Therefore, although the April 2003 VA 
examiner rendered an opinion that current degenerative joint 
disease of the left knee is likely the result of an injury 
sustained to that knee in service, the Board concludes that 
further development of the medical evidence with regard to 
that opinion is required before the Board may render a 
decision on the claim for service connection for a left knee 
condition.  38 C.F.R. § 3.159(c)(4)(i).  

In addition, as the Board noted in the Introduction portion 
of this decision above, the VCAA, which was enacted in 
November 2000 while this case was being developed at the RO, 
emphasized VA's obligation to notify claimants what 
information or evidence is needed in order for a claim to be 
substantiated, and it affirmed VA's duty to assist claimants 
by making reasonable efforts to get the evidence needed.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002).  
The law applies to all claims filed on or after the date of 
its enactment or, as in this case, filed before the date of 
enactment and not yet subject to a final decision as of that 
date because of an appeal filed which abated the finality of 
the decision appealed.  38 U.S.C.A. § 5107, Note (West 2002).  
VA has promulgated regulations implementing the VCAA.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002).  
These regulations, likewise, apply to any claim for benefits 
received by VA on or after November 9, 2000, as well as to 
any claim filed before that date but not decided by VA as of 
that date, except with regard to applications to reopen 
previously denied claims.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001).

Although the RO provided the veteran with a supplemental 
statement of the case (SSOC) in September 2002 in which it 
readjudicated his claim for service connection for a left 
knee condition and provided notice of the new regulations 
implementing the VCAA, the RO did not specifically inform the 
veteran, prior to that adjudication, of the evidence 
necessary to substantiate his claim for service connection 
for a left knee condition or specifically notify him of what 
evidence he is to provide and what evidence VA will attempt 
to obtain.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Accordingly, remand is required to fulfill this duty to 
notify.

To ensure that VA has met its duty to assist the appellant in 
obtaining evidence necessary to substantiate his claim and to 
ensure full compliance with due process requirements, the 
case is REMANDED for the following development:

1.  Write to the appellant and notify 
him of the enactment of the VCAA and of 
its directives.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A and 5107 (West 2002).  
Notify him in the letter of the new 
heightened duty-to-assist regulations 
as contemplated by 38 C.F.R. § 3.159.  
Advise him of the evidence necessary to 
substantiate his claim for service 
connection for a left knee condition as 
well as what evidence he is to provide 
and what evidence VA will attempt to 
obtain.  Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  Review the 
claims file and ensure that all 
notification and development action 
required by the VCAA is completed.  

2.  Obtain an addendum to the April 2003 
VA Joints examination report (from the 
same examiner who conducted the April  
2003 Joints examination, if possible, or 
otherwise from another doctor who will 
completely review the pertinent evidence 
of record and the April 2003 examination 
report) in which the doctor reviews the 
opinion in that report rendered as to the 
likelihood that current degenerative 
joint disease of the left knee is the 
result of an injury to the left knee in 
service.

Specifically, the examiner should review 
the findings in the service medical 
records pertaining to the injuries 
sustained in the helicopter crash in 
service in February 1982 and note that 
the service medical records document only 
complaints and findings pertaining to an 
injury sustained to the right knee at 
that time.  Following the review of this 
evidence, the examiner should render an 
opinion as to whether it is more likely, 
less likely, or as likely as not that 
current degenerative joint disease of the 
left knee is the result of an injury 
sustained to the left knee in service, if 
any, as opposed to its being the result 
of some other factor or factors.  A 
rationale for the opinion and a 
discussion of the medical principles 
involved will be of considerable 
assistance to the Board.  Therefore, the 
examiner should provide a basis for 
conclusions reached by referring to 
specific pertinent matters involved in 
this case or by explaining the nature of 
degenerative joint disease and what is 
known about its causes.

3.  Readjudicate the appellant's claim 
for service connection for a left knee 
condition.  If the benefits sought on 
appeal remain denied, provide the 
appellant with a SSOC.  The SSOC should 
contain notice of all relevant actions 
taken on the claim, to include a summary 
of the evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                     
______________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



